Order entered February 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01000-CV

                              RUSSELL D. ABEREGG, Appellant

                                                V.

                                MONICA CESCHAN, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-00023

                                            ORDER
         The clerk’s record has been filed in the appeal. The trial court’s judgment reflects that

the parties waived the making of a record of the June 26, 2012 hearing in this divorce case.

Accordingly, we ORDER appellant to file his brief within THIRTY DAYS of the date of this

order.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE